 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


    STRIKE 3 HOLDINGS,LLC,
                                                         Civil Action No. 2:19-cv-03031-KAM-SJB
                          Plaintiff,
                                                                                        pr; rrp)
                                                                                     IN C        OrPICE
                                                                                                                j
                                                                                U3 Cio i7i;c r COL'RT EiD.N.YI (
    JOHN DOE subscriber assigned IP address
    100.12.31.84,
                                                                                                            [
                           Defendant.
                                                                                 BROOKLYN SFFiei

                       PLAINTIFF'S NOTICE OF SETTLEMENT AND
                  vnT.TINTARY mSMlSSAL WITH PWRJUDICF,OF JOHN DOE
           PLEASE TAKE NOTICE,Plaintiff Strike 3 Holdings, LLC("Plaintiff') has settled this
    matter with John Doe, subscriber assigned IP address 100.12.31.84 ("Defendant"), through
    Defendant's council,Paul Sanders,Esq.of Antonelli Law. Pursuant to the settlement agreement'S|
    terms.Plaintiffhereby voluntarily dismisses Defendant from this action with prejudice. Pursuanj
                                                                                                      nor
    to Fed.R.Civ.P.41(a)(l)(A)(i)Defendant John Doe has neither answered Plaintiffs Complaint
    filed a motion for summary judgment.

            Consistent herewith Plaintiffconsents to the Court having its case closed for administxatiy
     purposes.

     Dated: September 30, 2019                    Respectfully submitted.

                                                  By:    /s/ Jacqueline M.James
                                                          Jacqueline M. James, Esq.(#1845)
                                                          The James Law Firm,PLLC
                                                          445 Hamilton Avenue, Suite 1102
                                                          White Plains, New York 10601
                 /s/ USDJ KIYO A. MATSUMOTO               T: 914-358-6423
So Ordered:.                                              F: 914-358-6424                               j
           Kiyo A. Matsumoto                              E-mail: jjames@jacquelinejameslaw.coni
           U.S. District Judge                            Attorneysfor Plaintiff                       '
